In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 16‐4209 
RANDY MCCAA, 
                                                   Plaintiff‐Appellant, 

                                   v. 

TODD HAMILTON et al., 
                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
                    Eastern District of Wisconsin. 
              No. 16‐CV‐175— J.P. Stadtmueller, Judge. 
                      ____________________ 

        ARGUED APRIL 5, 2018 — DECIDED JUNE 27, 2018 
                 ____________________ 

   Before KANNE, ROVNER, and HAMILTON, Circuit Judges. 
    KANNE,  Circuit  Judge.  Randy  McCaa  filed  a  pro  se  com‐
plaint in 2016, alleging that prison officials at the Green Bay 
Correctional  Institution  deliberately  disregarded  his  risk  of 
suicide, causing him to suffer serious physical injuries on four 
different  occasions.  Over  the  course  of  the  litigation  below, 
McCaa filed four motions asking the district court to recruit 
2                                                        No. 16‐4209 

counsel  for  him.  The  district  court  denied  all  four  and  ulti‐
mately granted summary judgment to the defendants‐appel‐
lees.  
   When  denying  McCaa’s  third  motion  to  recruit  counsel, 
however,  the  district  court  did  not  specifically  address  cir‐
cumstances that bore on McCaa’s ability to competently liti‐
gate his own case. This was an abuse of discretion that preju‐
diced McCaa. Accordingly, we vacate the district court’s judg‐
ment and remand McCaa’s case for further proceedings.  
                           I. BACKGROUND 
    McCaa suffers from various mental illnesses, and he has a 
history  of  self‐injury  and  suicide  attempts.  In  this  42  U.S.C. 
§ 1983 suit, he alleges that officials and staff at Green Bay Cor‐
rectional  Institution  were  deliberately  indifferent  to  his 
self‐harm on four separate occasions. After screening McCaa’s 
pro se complaint in accordance with 28 U.S.C. § 1915A, the dis‐
trict  court  allowed  five  of  McCaa’s  deliberate  indifference 
claims to go forward. Four of the claims relate to the officials’ 
failure to prevent McCaa’s self‐harm from December 2013 to 
August 2015, and one relates to the officials’ failure to obtain 
medical  assistance  for  McCaa  after  a  self‐harm  incident  in 
May 2014.  
    Along with his pro se complaint, McCaa filed a motion to 
appoint counsel. There is no right to court‐appointed counsel 
in federal civil litigation, but an indigent civil litigant may ask 
the district court to request an attorney to represent the liti‐
gant pro bono. 28 U.S.C. § 1915(e); Pruitt v. Mote, 503 F.3d 647, 
649 (7th Cir. 2007) (en banc). The district court properly con‐
strued McCaa’s motion to appoint counsel as a motion to re‐
cruit counsel under § 1915(e). Id. at 654.  
No. 16‐4209                                                         3

    In support of his motion for counsel, McCaa posited that 
the  issues  in  the  case  are  complex,  with  several  different 
claims involving different sets of defendants, and that the suc‐
cess of these claims would come down to a credibility contest. 
McCaa also indicated that he has serious mental illnesses, a 
fifth‐grade  reading  level,  little  legal  knowledge,  and  ex‐
tremely limited access—as a segregation inmate—to the law 
library and witnesses.  
    The  district  court  denied  the  motion  without  prejudice, 
reasoning that: “McCaa appears able to coherently present his 
case. His filings demonstrate that he is able to communicate 
his positions and submit court papers as he requires or deems 
appropriate.” (R. 16 at 8.) 
     McCaa filed a second motion to appoint counsel about a 
month later. In addition to his previous points, he noted that 
he has a learning disability, that he had been transferred to a 
new prison facility, and that he did not know where his wit‐
ness was located. The district court denied the motion, again 
without  prejudice,  writing:  “Nothing  has  changed  since  the 
Court’s  [last]  order  which  would  alter  its  result.  The  Court 
still finds that the plaintiff can adequately communicate his 
positions and submit court papers as he requires or deems ap‐
propriate.” (R. 26 at 1–2.) 
    About  two  months  after  that  denial,  and  after  discovery 
began, McCaa brought his third motion for counsel. McCaa 
reiterated  the  competency  and  complexity  points  he  had 
raised in his previous motions. To further support his claim 
that  the  case  was  complex,  he  noted  that  a  second  attorney 
had recently joined the defense team. He also indicated that 
he would have difficulty getting opposing counsel to produce 
documents now that the case was in the discovery stage. And, 
4                                                           No. 16‐4209 

McCaa told the district court, he previously relied heavily on 
other prisoners for litigation assistance but recently was hav‐
ing difficulty getting help. (Indeed, one prisoner submitted a 
declaration claiming he drafted McCaa’s motion for reconsid‐
eration and amended complaint at the start of litigation. (R. 
19 at 2–3.))  
    Again, the district court denied McCaa’s motion. For the 
first  time,  it  specifically  noted  McCaa’s  mental  illness  and 
reading disability, but reasoned that those attributes did not 
weigh in favor of recruiting counsel because “he appears to 
be able to present cogent arguments and navigate the litiga‐
tion process, particularly as demonstrated by his filings since 
his second motion.” (R. 53 at 1.) As for the case’s complexity, 
McCaa “claims that the case is complex, citing the fact that a 
second assistant attorney general has entered his appearance 
in the matter. This is no evidence of the matter’s complexity.” 
(Id.  (citations  omitted).)  Lastly,  the  court  indicated  that 
McCaa’s inability to secure help from other prisoners was “of 
no moment at this stage; the plaintiff has been ably litigating 
the matter from its inception and the Court has no evidence 
that this will not continue.” (Id. at 1–2.) 
   Accordingly,  McCaa  continued  through  the  discovery 
stage of his case pro se. He did not conduct any depositions, 
and it appears he had some difficulty securing discovery from 
the  defendants,  (see,  e.g.,  R.  58,  Letter  to  the  Court).  But,  he 
had a verified complaint that served as an affidavit, and he 
secured three additional declarations from witnesses. 
   After  the  defendants  moved  for  summary  judgment, 
McCaa  filed  his  fourth  and  final  motion  for  counsel.  In  it, 
McCaa argued that he was having difficulty contacting wit‐
nesses  who  were  no  longer  incarcerated,  that  he  could  not 
No. 16‐4209                                                          5

present a case at trial without a lawyer, and that his case was 
worthy for a jury. The district court denied the motion at the 
same time it granted summary judgment to the defendants. It 
gave two reasons for doing so. First, “McCaa has been ably 
litigating  this  matter  since  its  inception,”  and  second, 
“McCaa’s statements in the latest motion would only be rele‐
vant if this case were proceeding to trial, but it is not.” (R. 80 
at 18.) 
    The case was not proceeding toward trial because, the dis‐
trict court reasoned, the defendants were entitled to judgment 
as matter of law. In so concluding, the district court took all 
of  the  defendants’  proposed  facts  as  undisputed  because 
McCaa did not properly cite any evidence despite instructions 
from the district court on how to do so, (R. 31‐1–31‐7). It dis‐
missed his case, and McCaa appealed. 
    On September 28, 2017, this court indicated we would re‐
cruit  counsel  for  McCaa’s  appeal  and  advised  that  the  re‐
cruited  counsel  should  address  whether  the  district  court 
abused its discretion in denying McCaa’s requests for coun‐
sel. That issue is before us now.  
                              II. ANALYSIS 
    We leave the decision to recruit counsel under § 1915(e) to 
the  district  court’s  discretion,  but  that  discretion  is  to  be 
“guided  by  sound  legal  principles.”  Pruitt,  503  F.3d  at  654 
(quoting  Martin  v.  Franklin  Capital  Corp.,  546  U.S.  132,  139 
(2005)). In Pruitt, we announced those principles, instructing 
district courts to analyze (1) whether the plaintiff has made a 
reasonable  attempt  to  obtain  counsel  and  (2)  whether  the 
plaintiff appears competent to litigate the case himself, given 
the difficulty of the particular case at hand. Id. The failure to 
6                                                            No. 16‐4209 

engage in this analysis is necessarily an abuse of discretion, 
but we only reverse based on that error if the plaintiff shows 
prejudice. Id. at 658–59. 
    In  this  case,  the  first  inquiry  is  not  at  issue:  the  district 
court found that McCaa had made reasonable attempts to ob‐
tain  counsel  without  success,  and  the  defendants‐appellees 
do not contest that finding on appeal. Accordingly, our anal‐
ysis  focuses  on  whether  the  district  court  reversibly  erred 
when  undertaking  the  second  inquiry:  whether  McCaa  was 
competent to litigate his case given its particular complexities.  
    For the reasons that follow, we conclude that the district 
court reversibly erred when it denied McCaa’s third motion 
for counsel without addressing certain circumstances bearing 
on the complexity of the case and McCaa’s competency to lit‐
igate it himself.  
     A. The district court abused its discretion in denying McCaa’s 
        third motion for counsel.  
    The components of the second inquiry—competency and 
complexity—are “necessarily intertwined,” id. at 655, but the 
district court must still address both elements, id. at 649, 55. 
Though “we have resisted laying down categorical rules re‐
garding recruitment of counsel,” id. at 656, (and we continue 
to do so in this case), we have previously held that a district 
court abuses its discretion when it does not take note of “cer‐
tain circumstances [that] demand particular judicial consider‐
ation.”  James  v.  Eli,  889  F.3d  320,  327  (7th  Cir.  2018).  This  is 
because “[t]he inquiry into plaintiff competence and case dif‐
ficulty” should be “particularized to the person and case be‐
fore the court.” Pruitt, 503 F.3d at 656.  
No. 16‐4209                                                               7

     “Though  the  district  court  need  not  address  every  point 
raised in recruitment motions, it must address those that bear 
directly on whether ‘the difficulty of the case—factually and 
legally—exceeds the particular plaintiff’s capacity as a layper‐
son to coherently present it … .’” Dewitt v. Corizon, Inc., 760 
F.3d 654, 659 (7th Cir. 2014) (quoting Pruitt, 503 F.3d at 655). 
Courts should consider any relevant evidence raised “in sup‐
port of the request for counsel, as well as the pleadings, com‐
munications from, and any contact with the plaintiff.” Pruitt 
at  655;  cf.  id.  at  656  (noting  that  the  district  court  “can  only 
make a determination based on the record as it exists when 
the motion is brought”).  
   Here, the district court abused its discretion when denying 
McCaa’s third motion for counsel because its ruling did not 
specifically address certain circumstances that warranted dis‐
cussion. 
     By the time that McCaa brought his third motion for coun‐
sel, his deliberate indifference claims had advanced to the dis‐
covery stage. “[A]s the case moves beyond the pleading stage, 
into discovery, and closer to trial, the plaintiff will face an in‐
creasingly  complex  set  of  demands.”  Id.  at  663  (Rovner,  J., 
concurring); James, 889 F.3d at 327. This may be especially true 
for some deliberate indifference claims because they “involve 
the state of mind of the defendant.” Henderson v. Ghosh, 755 
F.3d  559,  566  (7th  Cir.  2014)  (quoting  Santiago  v.  Walls,  599 
F.3d 749, 761 (7th Cir. 2010)); Pruitt, 503 F.3d at 664 (Rovner, 
J., concurring) (“[E]ven a relatively sophisticated litigant may 
find it difficult to identify and present the right type of evi‐
dence”  for  deliberate  indifference  claims.);  but  see  Olson  v. 
Morgan,  750  F.3d  708,  711–12  (7th  Cir.  2014)  (“While  some 
8                                                         No. 16‐4209 

state‐of‐mind  issues  may  involve  subtle  questions  too  com‐
plex for pro se litigants … [,] [w]e reject … that state‐of‐mind 
questions are categorically too difficult for pro se litigants.” 
(citation omitted)). 
    The  district  court  did  not  specifically  address  whether 
McCaa was able to identify, collect, and present the right type 
of evidence for his deliberate indifference claims. In fact, it did 
not even respond to McCaa’s argument that, now that the case 
had advanced, he would have difficulty engaging in discov‐
ery.  The  only  specific  discussion  of  complexity  focused  on 
McCaa’s argument about the appearance of a second defense 
attorney. The court’s failure to specifically address the com‐
plexity of McCaa’s deliberate indifference claims as his case 
advanced to a more sophisticated stage of litigation is partic‐
ularly  problematic  given  that,  as  we  discuss  next,  the  court 
also did not address whether McCaa’s transfer and his help 
from other prisoners affected his competency.  
     First, McCaa told the district court in the declaration ac‐
companying  his  second  motion  for  counsel  that  he  had  re‐
cently been transferred from the correctional facility in which 
the  events  giving  rise  to  his  claims  took  place,  and  that  the 
transfer made it difficult for him to locate witnesses. Indeed, 
prisoner‐plaintiffs may face a significant obstacle to effective 
litigation when they are “transferred to another facility after 
the events underlying [their] claims” took place. Santiago, 599 
F.3d at 762–63.  
    The  district  court  did  not  mention  McCaa’s  transfer  in 
denying his third motion, let alone did it address whether the 
transfer impacted McCaa’s ability to litigate and engage in ef‐
fective discovery. It should have. 
No. 16‐4209                                                            9

     Second, in  McCaa’s  third motion  for  counsel he  told the 
court  that  he  had  been  receiving  help  from  other  prisoners 
previously  but  was  having  trouble  finding  assistance  re‐
cently. This statement implies that McCaa’s competency may 
not have been entirely his own. In such a circumstance, courts 
must “specifically examine[]” a plaintiff’s “personal ability to 
litigate the case, versus the ability of the ‘jailhouse lawyer’” 
who assisted the plaintiff. Dewitt, 760 F.3d at 658.  
    The district court did not do so here. It simply reasserted 
its belief that McCaa’s previous filings demonstrated his abil‐
ity to “present cogent arguments and navigate the litigation 
process,”  and  stated  that  McCaa’s  inability  to  secure  help 
from  other  prisoners  was  “of  no  moment  at  this  stage;  the 
plaintiff has been ably litigating the matter from its inception 
and the Court has no evidence that this will not continue.” (R. 
53  at  1–2.)  These  statements  “do[]  not  demonstrate  that  the 
district court specifically examined [McCaa’s] personal ability 
to litigate the case,” in light of the evidence suggesting McCaa 
may  have  had  help  with  his  filings.  Id.  In  fact,  these  state‐
ments  suggest  that  the  district  court  included  the  fact  that 
McCaa “receive[d] assistance from a fellow prisoner … into 
the decision whether to recruit counsel.” Id. (quoting Hender‐
son,  755  F.3d  at  565).  If  the  district  court  addressed  the  evi‐
dence that McCaa had help with his filings, it could have as‐
sured us that it was analyzing McCaa’s “ability to litigate his 
own claims.” Id. (quoting Henderson, 755 F.3d at 565). 
   In  sum,  the  district  court  did  not  specifically  address 
whether McCaa remained competent to litigate his deliberate 
indifference claims (on his own, from a different location than 
the  one  where  the  underlying  events  occurred)  as  the  case 
proceeded into advanced‐stage litigation. See James, 889 F.3d 
10                                                       No. 16‐4209 

at  330  (finding  that  the  district  court  abused  its  discretion 
when it only made references to circumstances like the plain‐
tiff’s “awareness of the facts” and “comprehensible filings”, 
instead of  specifically addressing circumstances like the de‐
fendant’s transfer and the case’s progression toward trial on 
deliberate  indifference  claims).  This  was  a  “methodological 
lapse” that constitutes an abuse of discretion. See id. at 330–31 
(quoting Santiago, 599 F.3d at 765).  
      B. The district court’s error prejudiced McCaa. 
     We  only  reverse  a  district  court’s  abuse  of  discretion  in 
denying recruitment of counsel if the plaintiff is prejudiced by 
the error. In analyzing whether a district court abused its dis‐
cretion,  we  recognize  that  a  judge  “cannot  know  with  cer‐
tainty whether the plaintiff will actually prove to be compe‐
tent to litigate his own case,” and limit our review “to the rec‐
ord at the time the decision was made.” Pruitt, 503 F.3d at 656. 
But the litigant’s actual performance is relevant to our preju‐
dice  analysis.  See  id.  at  659–60  (explaining  that  prejudice 
might exist “if the record demonstrates that the pro se plain‐
tiff was incapable of engaging in any investigation[,] or locat‐
ing and presenting key witnesses or evidence”). To establish 
prejudice, plaintiffs need only demonstrate “there is a reason‐
able likelihood that the presence of counsel would have made 
a difference in the outcome of the litigation.” Id. at 659.  
    The district court’s error warrants reversal in this case be‐
cause McCaa’s actual performance shows he was prejudiced 
by  the  denial of his  motion  to  recruit  counsel. McCaa’s  dis‐
covery requests proved largely unfruitful, and he did not de‐
pose any witnesses. Instead, his evidence primarily consisted 
of his verified complaint and three additional witness state‐
ments. Moreover, despite having some evidence to support his 
No. 16‐4209                                                           11

claim and summary judgment instructions for pro se litigants 
from the district court, McCaa failed to properly cite any of 
his  evidence.  This  resulted  in  the  district  court  taking  all  of 
the  defendants’  facts  as  undisputed  at  summary  judgment 
and  the  dismissal  of  McCaa’s  case  entirely.  At  a  minimum, 
there  is  a  reasonable  likelihood  that  a  lawyer  would  have 
properly  cited  McCaa’s  evidence  (and  perhaps  even  uncov‐
ered  additional  evidence)  to  dispute  the  defendants’  pro‐
posed facts and to create a genuine issue of material fact for 
trial. See Dewitt, 760 F.3d at 659 (finding prejudice when there 
was a reasonable likelihood a lawyer could have helped pre‐
sent sufficient facts to create a genuine issue of fact to survive 
summary judgment). 
                            III. CONCLUSION 
    Just  as we did in James, we recognize that  district  courts 
are “placed in the unenviable position of identifying, among 
a sea of people lacking counsel, those who need counsel the 
most.” Olson, 750 F.3d at 711. For that reason, we accord great 
deference  to  the  district  court’s  decision  whether  to  recruit 
counsel.  Santiago,  599  F.3d  at  765.  But  a  “methodological 
lapse”  cannot  withstand  that  scrutiny,  id.;  James,  889  F.3d  at 
331, and it does not do so in this case.  
     By the time McCaa brought his third motion for counsel, 
all  the circumstances that warranted particular judicial con‐
sideration were before the district court. Even if McCaa’s par‐
ticular  “combination  of  circumstances”  did  not  warrant  the 
recruitment of counsel, the district court still should have ad‐
dressed those factors that bore specifically on McCaa’s com‐
petence  to  litigate  his  case,  given  its  complexities.  Santiago, 
599 F.3d at 765; James, 889 F.3d at 330. 
12                                                    No. 16‐4209 

    The  district  court’s  denial  of  McCaa’s  third  motion  led 
McCaa to face discovery and summary judgment briefing un‐
assisted by counsel. The prejudice he suffered became obvi‐
ous when the district court granted summary judgment to the 
defendants on their unrebutted facts, denied McCaa’s fourth 
motion for counsel because “McCaa’s statements in the latest 
motion would only be relevant if this case were proceeding to 
trial, but it is not,” (R. 80 at 18), and dismissed McCaa’s case. 
    For  these  reasons,  we  VACATE  the  district  court’s  judg‐
ment in favor of the defendants‐appellees, REVERSE the dis‐
trict court’s denials of McCaa’s last two motions for counsel, 
and  REMAND  for  further  proceedings  consistent  with  this 
opinion.   
 
No. 16‐4209                                                           13 

     HAMILTON, Circuit Judge, concurring in the judgment. This 
is a difficult case. It can be and is being decided on narrow 
grounds, without grappling with all of the underlying diffi‐
culties. The court does not hold that plaintiff McCaa was en‐
titled to have the court recruit counsel for him. I agree with 
that view. And perhaps I am also more skeptical than my col‐
leagues  about  McCaa’s  motions  for  recruitment  of  counsel. 
Nevertheless, a combination of two factors convinces me that 
we need to vacate and remand the judgment here. 
    First, in denying McCaa’s third request for recruitment of 
counsel,  the  district  court  failed  to  address  his  transfer  to  a 
different prison. As a practical matter, such a transfer poses 
major obstacles for a prisoner trying to litigate a federal civil 
rights case. In my view, a reasonable judge could deny all of 
McCaa’s  requests  to  recruit  counsel,  but  that  new  develop‐
ment was significant enough to deserve explicit mention. 
    Second,  in  ruling  on  defendants’  motion  for  summary 
judgment, the district court chose to enforce strictly the local 
district rules on the form and content of summary judgment 
papers. That choice may have been decisive, but it was also 
left  to  the  district  court’s  discretion.  Based  on  my  review, 
McCaa’s  papers  in  opposition  to  summary  judgment  were 
well organized and fairly concise for addressing four distinct 
incidents. His key evidence comprised his own affidavit (27 
pages, with short, numbered paragraphs) and three short af‐
fidavits  from  other  inmates.  He  also  submitted  about  200 
pages  of  documents,  including  records  from  his  imprison‐
ment and Department of Corrections regulations on matters 
such  as  grievance  procedures  and  the  use  of  force  and  re‐
straints. 
14                                                       No. 16‐4209 

    The  only  procedural  failing,  by  this  inmate  who  we  are 
told suffers from such serious mental illness and limited edu‐
cation, was that he failed to cite his evidence in his otherwise 
careful  response  to  the  defendants’  proposed  statements  of 
undisputed  facts.  See  Dkt.  Nos.  66–74  (electronic  filing  of 
plaintiff’s  summary  judgment  papers).  A  competent  lawyer 
would not have made that mistake, but this motion involved 
a small volume of evidence. The court could have chosen to 
overlook McCaa’s procedural slip and decided the motion on 
the  merits.  That  approach  would  have  avoided  magnifying 
the effects of not having counsel. 
    With regret, however, I am not able to join my colleagues’ 
opinion.  My  colleagues  have  identified  a  number  of  factors 
that seem to make a strong case for appointment of counsel in 
this case, including McCaa’s mental illness, limited education, 
and the challenges that pro se plaintiffs face in proving claims 
for deliberate indifference to serious health needs. 
     Yet  the  district  court  was  surely  aware  of  a  number  of 
other factors that weigh substantially against recruitment of 
counsel here. First, in his years in Wisconsin prisons, McCaa 
has compiled a significant record of other unsuccessful litiga‐
tion. This record includes other cases in which federal courts 
in Wisconsin have recruited counsel for him from among the 
finest  law  firms  in  the  United  States.  There  is  evidence  that 
McCaa has boasted to prison guards about his litigation expe‐
rience in trying to convince or intimidate them into treating 
him as he wishes to be treated. There is also a broader history 
of  (at  least  attempted)  manipulative  conduct  by  McCaa  in 
dealing with prison staff. 
No. 16‐4209                                                       15

   Now in this appeal, another fine law firm has responded 
generously to this court’s request to represent McCaa. Its law‐
yers argue that capable counsel could have made this case fair 
and competitive by, for example, taking depositions of the de‐
fendants and key witnesses before trial. Sounds like a good 
idea in the abstract. But it would be awfully expensive. Even 
with  donated  lawyer  time  and  talent,  just  the  out‐of‐pocket 
costs of those depositions could easily surpass $10,000, yet the 
case  seems  to  me  offers  a  prospect  for  damages  at  best  far 
smaller than that.   
     Those factors all make this case a less‐than‐promising can‐
didate  for  recruiting  counsel.  And  when  we  review  district 
court  decisions  denying  recruitment  of  counsel,  we  need  to 
keep the bigger picture in mind. As the members of this panel 
know well, district judges see a lot of civil rights suits brought 
by pro se prisoner‐plaintiffs. They challenge their conditions 
of confinement, ranging from medical care to use of excessive 
force, and from religious liberty to restrictions on recreation. 
In 2017, nearly 500 such cases were filed in the Eastern District 
of Wisconsin alone. Table C‐3, Judicial Business of U.S. Courts 
(2017), accessible at http://www.uscourts.gov/statistics‐repor
ts/federal‐judicial‐caseload‐statistics‐2017‐tables.       Among 
those  prisoner‐plaintiffs,  the  overwhelming  majority,  if  not 
all, had no lawyers of their own. Many of those cases are friv‐
olous. Some may be among the most important that federal 
courts consider, to ensure that our society’s treatment of pris‐
oners meets at least minimum standards of human decency 
and humanity under the federal Constitution. 
   Few members of the bar make a living representing pris‐
oners, but many are willing to respond to courts’ requests that 
they take on particular prisoner cases now and then. That’s in 
16                                                     No. 16‐4209 

the finest tradition of the legal profession. Their numbers and 
time  are  not  unlimited.  The  supply‐and‐demand  curves  of 
classic  economics  tell  us  that  as  price  to  the  consumer  ap‐
proaches  zero,  demand  approaches  infinite.  The  supply  of 
time and talent from these generous lawyers, however, is not 
infinite. 
    So a district judge who faces a case like McCaa’s must de‐
cide whether  this particular prisoner‐plaintiff, among  many 
deserving and not‐so‐deserving others, should be the benefi‐
ciary of the limited resources of lawyers willing to respond to 
courts’  requests  under  28  U.S.C.  § 1915(e)(1).  In  allocating 
those  limited  resources,  a  district  judge  should  be  able  to 
make an educated and experienced assessment of how prom‐
ising the plaintiff’s case is, with or without counsel. 
    In this case, plaintiff McCaa is claiming that various prison 
staff responded with deliberate indifference to four incidents 
in which plaintiff threatened to harm himself. In each, prison 
staff responded, but they did not respond as he wanted them 
to. And he alleges that in each incident he found a sharp object 
despite staff efforts to keep sharp objects away from him. In 
each incident, he managed to cut himself on an arm. The cuts 
required closure with adhesive bandages. No stitches were re‐
quired.  His  injuries  could  not  have  been  (and  were  not)  ig‐
nored, but they were not serious, at least as compared to those 
of many other inmates who have made claims for deliberate 
indifference to serious medical needs. 
    Given the lack of genuinely serious injuries and McCaa’s 
history of manipulative behavior, it is easy to understand why 
a veteran district judge might give this case a low priority in 
recruiting  scarce  volunteer  counsel.  I  repeat  that  my  col‐
leagues do not hold that it would be an abuse of discretion to 
No. 16‐4209                                                         17

deny  counsel  to  McCaa.  They  decide  only  that  the  district 
judge did not explain sufficiently his decision to do so, failing 
to  give sufficient attention  to relevant  factors, at  least in  his 
written decision. 
    This court has been wrestling with the problems posed by 
pro  se  prisoner  litigation  for  decades.  See,  e.g.,  the  various 
opinions in Merritt v. Faulkner, 697 F.2d 761 (7th Cir. 1983), and 
McKeever v. Israel, 689 F.2d 1315 (7th Cir. 1982). Judge Posner’s 
dissent in McKeever suggested that federal courts should rely 
more on market forces to test the merits of prisoners’ claims. 
689  F.2d  at  1324–25.  Concurring  in  Merritt,  Judge  Cudahy 
memorably wrote: “Perhaps, however, the laws of economics 
take a different turn when prison walls intervene. Not entirely 
facetiously, it occurs to me that the barriers to entry into the 
prison litigation market might be very high.” 697 F.2d at 768–
69. And the debate has continued for decades. 
    In the end, I do not think we can do much better than leave 
these  discretionary  judgments  to  conscientious  district 
judges. We should not insist that they write too much in ex‐
plaining their decisions in these high‐volume cases, which can 
involve,  as  this  one  did,  multiple  requests.  If  we  demand 
much more, we come too close to finding, as a practical mat‐
ter, a presumptive right to counsel in some categories of civil 
cases,  such  as  claims  for  deliberate  indifference  in  prison 
medical  care.  Yet  we  have  consistently  denied  that  such  a 
right,  or  even  a  presumption,  exists.  See  Pruitt  v.  Mote,  503 
F.3d 647, 649–50, 656–57 (7th Cir. 2007) (en banc).